UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53843 U.S. CHINA MINING GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 43-1932733 (I.R.S. Employer Identification No.) 17890 Castleton Street, Suite 112 City of Industry, California (Address of principal executive offices) (Zip Code) (626) 581-8878 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated Filero Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes¨ Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of common stock outstanding as of June 30, 2010: 14,932,582 U.S. CHINA MINING GROUP INC. INDEX PageNumber PART I. Financial Statements Item 1. Financial Information 1 Consolidated Balance Sheets as of June 30, 2010 (Unaudited)and December 31, 2009 1 Consolidated Statements ofIncome and Other Comprehensive Income(Unaudited) – Three and Six Months Ended June 30, 2010 and June 30, 2009 2 Consolidated Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2010 and June 30, 2009 3 Notes to Consolidated Financial Statements – June 30, 2010 (Unaudited)and December 31, 2009 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. [Removed and Reserved] 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 31 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As at June 30, 2010 (Unaudited) As at December 31, 2009 ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Restricted cash Accounts receivable - Other receivables, deposits and prepayments Inventory Total current assets NONCURRENT ASSETS Goodwill Prepaid mining right, net Long term prepaid expense - Property and equipment, net Construction in progress - Deferred tax asset, net Asset retirement cost, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Unearned revenue Accrued liabilities and other payables Taxes payable Advance from shareholder Total current liabilities NONCURRENT LIABILITIES Long-term payable Asset retirement obligation, net of deposit for mine restoration of $980,632 Total noncurrent liabilities Total liabilities CONTINGENCIES AND COMMITMENT STOCKHOLDERS' EQUITY Series A Preferred Stock, $0.001 par value,8,000,000 shares authorized, 400,000 shares issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 14,932,582 shares issued and outstanding Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) SIX MONTHS ENDED JUNE 30, THREE MONTHS ENDED JUNE 30, Net sales $ Cost of goods sold Gross profit Operating expenses Selling expenses ) General and administrative expenses Total operating expenses Income from operations Non-operating income (expenses) Interest income Interest expense ) Total non-operating expenses, net ) Income before income tax Provision for income tax Net income Other comprehensive income Foreign currency translation gain (loss) ) Comprehensive Income $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic net earnings per share $ Diluted net earnings per share $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accretion of interest on asset retirement obligation Imputed interest Stock option compensation Changes in deferred tax and liabilities ) (Increase) decrease in current assets: Accounts receivable ) ) Other receivables, deposits and prepayments ) Inventory ) ) Deposit for mine restoration - ) Increase (decrease) in current liabilities: Accounts payable ) Unearned revenue ) Accrued liabilities and other payables ) Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Change in restricted cash ) ) Acquisition of property, plant & equipment ) ) Construction in progress ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Dividend to Xing An shareholders - ) Advance from shareholder Repayment from shareholder - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS NET INCREASE IN CASH & CASH EQUIVALENTS CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $
